STOCK OPTION AGREEMENT

AGREEMENT, dated as of October 1, 2007, by and between Juniper Content
Corporation, a Delaware corporation (“Company”) with principal offices located
at 521 5th Avenue, Suite 822, New York, NY 10175, and Herbert J. Roberts
(“Executive”) residing at 51 Manor Pond Lane, Irvington, New York 10533.

WHEREAS, on September 14, 2007, Executive entered into an employment agreement
(“Employment Agreement”) with the Company;

WHEREAS, pursuant to the Employment Agreement and pursuant to the Company’s 2006
Long-Term Incentive Plan (“Plan”), the Board of Directors (“Board”) of the
Company authorized the grant to the Executive of an option (“Option”) to
purchase an aggregate of 125,000 shares of the authorized but unissued common
stock of the Company, $.0001 par value (“Common Stock”), conditioned upon the
Executive’s acceptance thereof upon the terms and conditions set forth in this
Agreement and subject to the terms of the Plan (capitalized terms used herein
and not otherwise defined have the meanings set forth in the Plan); and

WHEREAS, the Executive desires to acquire the Option on the terms and conditions
set forth in this Agreement and subject to the terms of the Plan;

IT IS AGREED:

1. Grant of Stock Option. The Company hereby grants to the Executive the right
and option to purchase all or any part of an aggregate of 125,000 shares of the
Common Stock (“Option Shares”) on the terms and conditions set forth herein and
subject to the provisions of the Plan.

2. Incentive Stock Option. The Option represented hereby is intended to be an
Option that qualifies as an “Incentive Stock Option” under Section 422 of the
Internal Revenue Code of 1986, as amended (“Code”), but only to the extent
allowable under the Code. Any option which cannot be Incentive Options under the
Code shall be Non-Incentive Options.

3. Exercise Price. The exercise price (“Exercise Price”) of the Option is $___
per share, subject to adjustment as hereinafter provided.

 

 

--------------------------------------------------------------------------------



4. Exercisability. Subject to the terms and conditions of the Plan, this Option
is exercisable as to 41,666 of the Option Shares on September 14, 2008, 41,667
of the Option Shares on September 14, 2009 and 41,667 of the Option Shares on
September 14, 2010. After a portion of the Option becomes exercisable, it shall
remain exercisable, subject to the provisions of the Plan, until the close of
business on September 14, 2012 (“Exercise Period”). Notwithstanding anything to
the contrary, the Option shall become fully exercisable with respect to all
Option Shares if Employee’s employment is terminated (i) by the Company without
“Cause” (as defined in the Employment Agreement) or (ii) by Executive for “Good
Reason” (as defined in the Employment Agreement).

5. Method of Exercise.

5.1 Notice to the Company. The Option shall be exercised in whole or in part by
written notice in substantially the form attached hereto as Exhibit A directed
to the Company at its principal place of business accompanied by full payment as
hereinafter provided of the exercise price for the number of Option Shares
specified in the notice and of the Withholding Taxes, if any.

5.2 Delivery of Option Shares. The Company shall deliver a certificate for the
Option Shares to the Executive as soon as practicable after payment therefor.

5.3 Payment of Purchase Price.

5.3.1 Cash Payment. The Executive shall make cash payments by wire transfer,
certified or bank check or personal check, in each case payable to the order of
the Company; the Company shall not be required to deliver certificates for
Option Shares until the Company has confirmed the receipt of good and available
funds in payment of the purchase price thereof.

5.3.2 Stock Payments. Provided that prior approval of the Company has been
obtained, the Executive may use Common Stock of the Company owned by him to pay
the purchase price for the Option Shares by delivery of stock certificates in
negotiable form which are effective to transfer good and valid title thereto to
the Company, free of any liens or encumbrances. Shares of Common Stock used for
this purpose shall be valued at the Fair Market Value.

 

 

2

 

--------------------------------------------------------------------------------



6. Effect of Termination of Employment.

6.1 Termination Due to Death or Disability. If Employee’s employment by the
Company terminates by reason of death or disability, the Option, to the extent
then exercisable pursuant to Section 4, may thereafter be exercised for a period
of one year from the date of such death or disability or until the expiration of
the Exercise Period, whichever is shorter.

6.2 Termination by the Company Without Cause or by Employee for “Good Reason”.
Subject to Section 6.5, if Employee’s employment is terminated (i) by the
Company without “Cause”, or (ii) by Employee for “Good Reason,” the Option, to
its full extent as to all Option Shares in accordance with Section 4, may be
exercised until the expiration of the Exercise Period.

6.3 Termination Due to Non-Renewal or Extension. Subject to Section 6.5, if
Employee’s employment is terminated due to the failure to renew or extend the
Employment Agreement, the Option, to the extent then exercisable pursuant to
Section 4, may be exercised for a period of three months from the date of such
termination or until the expiration of the Exercise Period, whichever is
shorter.

6.4 Other Termination. If Employee’s employment is terminated for any reason
other than (i) death, (ii) disability, (iii) non-renewal or extension,
(iv) without “Cause” by the Company, (v) by Employee for “Good Reason” or (vi)
the expiration of the term of the Employment Agreement with renewal or
extension, the Option shall expire on the date of termination of employment.

6.5 Option Null and Void. If, after the term of Employee’s employment with the
Company, Employee engages in activity that violates Section 4 of the Employment
Agreement (to the extent such section is applicable), the Board, in its sole
discretion, may annul any award granted hereunder and require Employee to return
to the Company the economic benefit received by Employee of any Option Shares
purchased hereunder by Employee during the period beginning on the date that is
six months prior to the date of termination.

 

 

3

 

--------------------------------------------------------------------------------



7. Withholding Tax. Not later than the date as of which an amount first becomes
includible in the gross income of Employee for Federal income tax purposes with
respect to the Option, Employee shall pay to the Company, or make arrangements
satisfactory to the Board regarding the payment of, any Federal, state and local
taxes of any kind required by law to be withheld or paid with respect to such
amount (“Withholding Tax”). The obligations of the Company pursuant to this
Agreement shall be conditional upon such payment or arrangements with the
Company and the Company shall, to the extent permitted by law, have the right to
deduct any Withholding Taxes from any payment of any kind otherwise due to
Employee from the Company.

8. Adjustments. In the event of any change in the shares of Common Stock of the
Company as a whole occurring as the result of a common stock split or reverse
split, combination or exchange of shares, or other extraordinary or unusual
event occurring after the grant of the Option, the Board shall determine, in its
sole discretion, whether such change equitably requires an adjustment in the
terms of this Option. Any such adjustments will be made by the Board, whose
determination will be final, binding and conclusive.

9. Company Representations. The Company hereby represents and warrants to the
Executive that:

(i) the Company, by appropriate and all required action, is duly authorized to
enter into this Agreement and consummate all of the transactions contemplated
hereunder; and

(ii) the Option Shares, when issued and delivered by the Company to the
Executive in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.

10. Executive Representations. The Executive hereby represents and warrants to
the Company that:

(i) he is acquiring the Option and shall acquire the Option Shares for his own
account and not with a view towards the distribution thereof;

(ii) he has received a copy of the Plan as in effect as of the date of this
Agreement;

 

 

4

 

--------------------------------------------------------------------------------



(iii) he has received a copy of all reports and documents required to be filed
by the Company with the Securities and Exchange Commission pursuant to the
Exchange Act, within the last 24 months and all reports issued by the Company to
its stockholders;

(iv) he understands that he must bear the economic risk of the investment in the
Option Shares, which cannot be sold by him unless they are registered under the
Securities Act of 1933 (“1933 Act”) or an exemption therefrom is available
thereunder and that the Company is under no obligation to register the Option
Shares for sale under the 1933 Act;

(v) in his position with the Company, he has had both the opportunity to ask
questions and receive answers from the officers and directors of the Company and
all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possesses or may possess such information or can acquire it without
unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (iii) above;

(vi) he is aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;

(vii) if, at the time of issuance of the Option Shares, the issuance of such
shares have not been registered under the 1933 Act, the certificates evidencing
the Option Shares shall bear the following legends:

“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”

“The shares represented by this certificate have been acquired pursuant to a
Stock Option Agreement dated as of October 1, 2007, a copy of which is on file
with the Company, and may not be transferred, pledged or disposed of except in
accordance with the terms and conditions thereof.”

(viii) he is aware of and understands that he is subject to the Company’s
Insider Trading Policy and has received a copy of such policy as of the date of
this Agreement.

 

 

5

 

--------------------------------------------------------------------------------



11. Nonassignability. The Option shall not be assignable or transferable, except
by will or by the laws of descent and distribution in the event of the death of
the Executive. Notwithstanding the foregoing, the Executive, with the approval
of the Board, may transfer all or a portion of the Option (i) (A) by gift, for
no consideration, or (B) pursuant to a domestic relations order, in either case,
to or for the benefit of the Executive’s “Immediate Family” (as defined below),
or (ii) to an entity in which the Executive and/or members of Executive’s
Immediate Family own more than fifty percent of the voting interest, in exchange
for an interest in that entity, subject to such limits as the Board may
establish and the execution of such documents as the Board may require, and the
transferee shall remain subject to all the terms and conditions applicable to
the Option prior to such transfer. The term “Immediate Family” shall mean any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Executive’s household (other than a tenant
or employee), a trust in which these persons have more than fifty percent
beneficial interest, and a foundation in which these persons (or the Executive)
control the management of the assets.

12. Restriction on Transfer of Option Shares. Anything in this Agreement to the
contrary notwithstanding, the Executive hereby agrees that he shall not sell,
transfer by any means or otherwise dispose of the Option Shares acquired by him
without registration under the 1933 Act, or in the event that they are not so
registered, unless (i) an exemption from the 1933 Act registration requirements
is available thereunder, (ii) the Executive has furnished the Company with
notice of such proposed transfer and the Company’s legal counsel, in its
reasonable opinion, shall deem such proposed transfer to be so exempt, and (iii)
such transfer is in compliance with the Company’s Insider Trading Policy, as in
effect at such time.

13. Miscellaneous.

13.1 Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be either delivered personally or sent by
registered or certified mail, or by private courier to the parties at their
respective addresses set forth herein, or to such other

 

 

6

 

--------------------------------------------------------------------------------



address as either party shall have specified by notice in writing to the other.
Notice shall be deemed duly given hereunder when delivered or mailed as provided
herein.

13.2 Conflicts with the Plan. In the event of a conflict between the provisions
of the Plan and the provisions of this Agreement, the provisions of the Plan
shall in all respects be controlling.

13.3 Executive and Stockholder Rights. The Executive shall not have any of the
rights of a stockholder with respect to the Option Shares until such shares have
been issued after the due exercise of the Option. Nothing contained in this
Agreement shall be deemed to confer upon Executive any right to continued
employment with the Company or any subsidiary thereof, nor shall it interfere in
any way with the right of the Company to terminate Executive pursuant to the
Employment Agreement.

13.4 Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

13.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof. This Agreement may not be
amended except by writing executed by the Executive and the Company.

13.6 Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and, to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.

13.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to choice of
law provisions).

13.8 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

 

 

7

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above:

 

JUNIPER CONTENT CORPORATION

 

 

 


By: 



 

 



Name: 

Stuart B. Rekant

 

 

 

Title: 

Chairman and Chief Executive Officer

 

 

 

 

EXECUTIVE

 

 

 




 

 



HERBERT J. ROBERTS

 

 

 

 

 

8

 

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF NOTICE OF EXERCISE OF OPTION

 

 

 

DATE

 

 

Juniper Content Corporation

521 5th Avenue, Suite 822

New York, NY 10175

Attention: Board of Directors

 

Re:

Purchase of Option Shares

Gentlemen:

In accordance with my Stock Option Agreement dated as of October 1, 2007 with
Juniper Content Corporation (“Company”), I hereby irrevocably elect to exercise
the right to purchase _________ shares of the Company’s common stock, par value
$.0001 per share (“Common Stock”), which are being purchased for investment and
not for resale.

As payment for my shares, enclosed is (check and complete applicable box[es]):

 

o

a [personal check] [certified check] [bank check] payable to the order of
“Juniper Content Corporation” in the sum of $_________;

 

o

confirmation of wire transfer in the amount of $_____________; and/or

 

o

with the consent of the Company, a certificate for __________ shares of the
Company’s Common Stock, free and clear of any encumbrances, duly endorsed,
having a Fair Market Value (as such term is defined in the 2006 Long-Term
Incentive Plan of $_________.

I hereby represent and warrant to, and agree with, the Company that:

(i) I am acquiring the Option Shares for my own account, for investment, and not
with a view towards the distribution thereof;

(ii) I have received a copy of the Plan and all reports and documents required
to be filed by the Company with the Commission pursuant to the Exchange Act
within the last 24 months and all reports issued by the Company to its
stockholders;

(iii) I understand that I must bear the economic risk of the investment in the
Option Shares, which cannot be sold by me unless they are registered under the
Securities Act of 1933 (“1933 Act”) or an exemption therefrom is available
thereunder and that the Company is under no obligation to register the Option
Shares for sale under the 1933 Act;

(iv) in my position with the Company, I have had both the opportunity to ask
questions and receive answers from the officers and directors of the Company and
all persons

 

 

9

 

--------------------------------------------------------------------------------



acting on its behalf concerning the terms and conditions of the offer made
hereunder and to obtain any additional information to the extent the Company
possesses or may possess such information or can acquire it without unreasonable
effort or expense necessary to verify the accuracy of the information obtained
pursuant to clause (ii) above;

(v) my rights with respect to the Option Shares shall, in all respects, be
subject to the terms and conditions of the Company’s 2007 Long-Term Incentive
Plan and the Ageement;

(vi) I am aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;

(vii) if, at the time of issuance of the Option Shares, the issuance of such
shares have not been registered under the 1933 Act, the certificates evidencing
the Option Shares shall bear the following legends:

“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”

“The shares represented by this certificate have been acquired pursuant to a
Stock Option Agreement dated as of October 1, 2007, a copy of which is on file
with the Company, and may not be transferred, pledged or disposed of except in
accordance with the terms and conditions thereof

(viii) I am aware of and understand that I am subject to the Company’s Insider
Trading Policy and have received a copy of such policy as of the date of this
Agreement. I agree that I will not sell, transfer by any means or otherwise
dispose of the Option Shares acquired by me hereby except in accordance with
such Insider Trading Policy.

Kindly forward to me my certificate at your earliest convenience.

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

(Address)

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

 

(Social Security Number)

 

 

10

 

--------------------------------------------------------------------------------